  [form_8k.htm] Exhibit 10.1 [form_8k.htm] 
  (Return to Form 8-K) [form_8k.htm]
                                                                                                            

 
 
AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made by I. C. ISAACS &
COMPANY LIMITED PARTNERSHIP, a Maryland limited partnership (“Seller”), and D &
R REALTY II, LLC, a Maryland limited liability company (“Purchaser”), as of
March 14, 2008 (the “Effective Date”).


EXPLANATORY STATEMENT


Seller is the owner of the Property (as defined below). Seller desires to sell
the Property to Purchaser and Purchaser desires to buy the Property from Seller
pursuant to the terms and conditions of this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Seller and Purchaser agree as follows:


Section 1. Property; Purchase and Sale


Seller agrees to sell, and Purchaser agrees to buy, all of Seller's right, title
and interest in the following property: (a) the fee simple interest of Seller in
a parcel containing .577 acres, more or less, described as Map 26, Section 16,
Block 6311, Lot 55, and as further described on Exhibit A, attached to and made
a part of this Agreement (the "Land"), located in the City of Baltimore, State
of Maryland; (b) all of Seller’s interest, if any, in the buildings and other
improvements located on the Land, including a building consisting of 25,200
square feet, more or less, of office and warehouse space, being generally known
as 3840 Bank Street, Baltimore, Maryland 21224 (the "Improvements"); (c)
together with all fixtures, equipment, and other personal property owned by
Seller and affixed to the Improvements (the “Fixtures”) (collectively, the Land,
Improvements and the Fixtures are sometimes referred to in this Agreement as the
"Property").


Section 2.  Purchase Price and Deposits 


The purchase price which Purchaser agrees to pay and Seller agrees to accept for
Seller's interest in the Property shall be the sum of Nine Hundred Thousand
Dollars ($900,000.00) (the "Purchase Price"), payable as follows:


(a) An earnest money deposit (the "Deposit") of Twenty-Five Thousand Dollars
($25,000.00), in cash or immediately available funds, to be deposited with FIRST
MOUNTAIN TITLE, LLC (the "Escrow Agent") by Purchaser upon Purchaser’s execution
of this Agreement, and that is refundable to Purchaser, subject to the
provisions of Section 5.1, until the end of the Contingency Period (as defined
below), at which point the Deposit becomes non-refundable except upon Seller’s
default as set forth in Section 3.2 or upon the occurrence of any event set
forth in Section 6; and


(b) The balance of the Purchase Price shall be paid at time of Closing (as
defined in Section 4) by federal wire transfer to Seller or its designee.


The Deposit shall be paid to Seller at the Closing as a credit against the
Purchase Price.


Three (3) original copies of this Agreement shall be delivered to the Escrow
Agent immediately after both parties have executed it, together with the Deposit
from Purchaser. The Escrow Agent shall execute this Agreement, retain one copy
and deliver one fully executed original copy to each of Purchaser and Seller.


Section 3.  Failure to Close


3.1 Purchaser's Default. In the event that Purchaser fails to perform any of its
obligations under this Agreement and fails to correct such failure within ten
(10) days after written notice is given to Purchaser by Seller, Seller's
remedies shall include any remedies available at law or in equity, in which
event the Escrow Agent shall immediately deliver the Deposit to Seller. Seller
may retain the Deposit, terminate this Agreement upon notice to Purchaser, in
which event neither party shall have any further rights or obligations with
respect to the other under this Agreement, except as to the terms of this
Agreement which expressly survive Closing or the earlier termination of this
Agreement (the “Surviving Covenants”), and sue for actual damages suffered by
Seller.


3.2 Seller's Default. In the event that Purchaser has complied with all of the
covenants and conditions contained in this Agreement and is ready, willing and
able to take title to the Property in accordance with this Agreement, and Seller
fails to consummate this Agreement and convey title as set forth in this
Agreement within ten (10) days after written notice is given to Seller by
Purchaser, then Purchaser may elect to (i) seek specific performance requiring
Seller to perform any covenants of Seller under this Agreement, or (ii)
terminate this Agreement by written notice to Seller, in which event neither
party shall have any further rights or obligations with respect to the other
under this Agreement, except as to the Surviving Covenants, obtain the Deposit
from the Escrow Agent, and sue for actual damages suffered by Purchaser.


Section 4.  Closing and Transfer of Title


4.1 Closing. The time of a closing of this sale (the "Closing") shall be
designated by Purchaser by written notice given to Seller not less than five (5)
days prior to the proposed closing date and shall be held in the office of the
Escrow Agent or by mail. In no event shall the date of Closing (the “Closing
Date”) be more than sixty (60) days after the expiration of the Contingency
Period (as defined below). This Agreement shall terminate if transfer of title
is not completed by the Closing Date (unless such failure to close is due to
Seller's default, or unless the date for Closing is extended by written
agreement of the parties). If the Closing has not occurred by the ninety-fifth
(95th) day after the Effective Date for any reason other than Seller’s default
or earlier termination of this Agreement, then the parties agree that the Escrow
Agent shall immediately deliver the Deposit to Seller without the need for any
further notice or authorization from either party.


4.2 Closing Procedure. At Closing, Seller shall execute and deliver or cause to
be executed and delivered:


(a) a Special Warranty Deed (the “Deed”) in proper form for recording, conveying
Seller's right, title and interest in the Property to Purchaser or to
Purchaser’s designee subject to:


(1) Existing leases, easements, sidetrack and license agreements, if any,
whether of record or not;


(2) Covenants and conditions of record, if any;


(3) Taxes and special assessments against the Property, if any;


(4) Zoning laws and municipal regulations, if any;


(5) Environmental laws and regulations, if any;


(6) Building line restrictions, use restrictions and building restrictions of
record, if any; and


(7) Encroachments, overlaps and other matters which would be disclosed by an
accurate current survey;


(b) an affidavit that Seller is not a "foreign person" in substantially the form
of Exhibit B, attached to and made a part of this Agreement;


(c) an assignment of Seller’s interest in leases on the Property, if any;


(d) a bill of sale, if applicable, for any Fixtures;


(e) a lease for Seller’s continued use and occupancy of the Property after
Closing in substantially the form of Exhibit C, attached to and made a part of
this Agreement (the “Lease”);


(f) a settlement statement prepared by the Title Company and satisfactory to
both Purchaser and Seller setting forth the source of funds and allocation of
costs for this transaction (the “Settlement Sheet”); and


(g) all documents, certifications and affidavits reasonably and customarily
required by the Title Company for issuance of the Title Policy pursuant to the
Title Report referenced in Section 5.2, .


4.3 Purchaser's Performance. At Closing, Purchaser will cause the Purchase Price
and funds equal to all costs of Closing payable by Purchaser pursuant to this
Agreement to be delivered to the Escrow Agent. Purchaser shall also execute and
deliver or cause to be executed and delivered the Lease and Settlement Sheet.


Section 5.  Contingency Period; Right to Continue Marketing; Restoration Rights.


5.1 Contingency Period. Purchaser shall have until 11:59 p.m., Eastern time,
April 13, 2008 (the “Contingency Period”) to conduct a title search, feasibility
studies, and any other investigation of the Property which Purchaser chooses to
conduct, including but not limited to environmental audits. Purchaser and Seller
shall also negotiate and agree upon the final form of a lease pursuant to
Section 14 of this Agreement. Purchaser may choose to terminate this Agreement
for any reason by written notice to Seller prior to the end of the Contingency
Period. Upon receipt of such notice of termination, Seller shall notify the
Escrow Agent to deliver any outstanding cost of restoring the Property as
described in this Section to Seller, with the remainder of the Deposit to be
returned to Purchaser. During the Contingency Period, Purchaser, its agents,
employees, contractors and engineers shall have the right from time to time to
enter upon the Property at their risk and expense for the purpose of inspecting
the same and conducting surveys, engineering studies, borings, soil tests,
investigations, feasibility studies, environmental audits, and the like
(individually or collectively, the “Studies”), but only to the extent that
Purchaser has arranged a site visit at least one (1) day in advance with Seller,
and only to the extent that Seller can accompany Purchaser or its representative
on site if Seller chooses to do so. In any event, any such entry is at Purchaser
or its agent’s sole risk. All such entries shall be made in such a manner as to
minimize interference with the use and occupancy of the Property by Seller.
During the Contingency Period, and thereafter unless and until Purchaser
delivers to Seller evidence of Purchaser’s financial ability to complete the
purchase satisfactory to Seller in its reasonable discretion, Seller shall be
permitted to continue all marketing efforts relating to the Property and to
enter into agreements for the purchase and sale of the Property with other
potential purchasers; such agreements shall be contingent upon the termination
of this Agreement. Upon written notice from Seller, Purchaser shall immediately
restore the Property, to the extent the Property has been affected by any
Studies or by entry onto the Property by or on behalf of Purchaser, to its prior
condition at Purchaser’s sole cost. Purchaser’s obligation to restore the
Property as described in this Section shall survive termination of this
Agreement.


5.2 Title Review. During the Contingency Period, Purchaser may obtain a title
report or title insurance commitment (the "Title Report"), issued by a national
title company (the "Title Company"). If there shall exist any other condition or
matter affecting title to which Purchase objects (a “Title Matter”), Purchaser
shall, within five (5) days after receipt of the Title Report (but in any event
prior to the end of the Contingency Period), notify Seller in writing of any
such Title Matter. Such written notice of a Title Matter shall state Purchaser's
objection with specificity and shall be limited to matters which would render
title to the Property unmarketable. If Seller does not receive Purchaser’s
written notice of a Title Matter within such five (5) day period or by the end
of the Contingency Period, whichever is earlier, then it shall be automatically
and conclusively presumed that Purchaser has waived all objections to title.
Upon receipt of such notice of a Title Matter, Seller may (i) terminate this
Agreement by written notice to Purchaser and Seller shall then direct the Escrow
Agent to return the Deposit (less any costs payable by Purchaser as described in
Section 5.1) to Purchaser, or (ii) elect to cure such Title Matter. If Seller
elects to cure such Title Matter and does so within 15 days after receipt of
Purchaser’s notice, or, if any such Title Matter is such that it cannot be cured
within 15 days, but Seller has commenced curing such Title Matter and thereafter
diligently proceeds to perfect such cure, then this Agreement shall continue in
full force and effect and the Closing Date shall be adjusted accordingly. If
Seller chooses not to cure a Title Matter or otherwise fails to cure a Title
Matter within the required time period, then Purchaser may either (a) waive any
Title Matter that Seller chooses not to cure or otherwise fails to cure, and
upon receipt by Seller of such waiver in full from Purchaser, this Agreement
shall remain in full force and effect or (b) Purchaser may terminate this
Agreement pursuant to Section 5.1. Notwithstanding anything to the contrary in
this Section 5.2, Seller shall remove any monetary liens applicable to the
Property prior to or in connection with Closing. If requested by Seller,
Purchaser will confirm in writing whether this title contingency has been
satisfied and, if so, the date on which it was satisfied.


If Purchaser or any lender requests or requires the issuance of a title
insurance policy (the “Title Policy”), or the issuance of such policy with
extended coverage, all Title Policy premiums shall be at the sole cost and
expense of Purchaser and not Seller, and satisfaction of such request or
requirement shall not delay Closing.


5.3 Seller Deliveries. Purchaser acknowledges that Seller has previously
provided to Purchaser copies of all drawings, site work plans, title policies,
plats, surveys, wetland studies, appraisals, environmental reports, leases and
the like relating to the Property that are available to or in the possession of
Seller, such documents being listed on Exhibit D, attached to and made a part of
this Agreement (the “Feasibility Documents”). Purchaser further acknowledges
that Seller has provided the Feasibility Documents solely to assist Purchaser
with its evaluation of the Property, and Seller makes no representation or
warranty whatsoever as to the accuracy or completeness of any such documents or
materials provided to Purchaser. Purchaser may not rely on Seller for the
accuracy or completeness of any Feasibility Document or related information.
Purchaser shall be fully and solely responsible for verifying any information it
deems material or relevant to its evaluation of the Property.


Section 6.  Loss Due to Casualty or Condemnation


The entire risk of loss by condemnation, casualty or other loss relating to the
Property shall be that of Seller. It is also understood and agreed that Seller
shall maintain, at Seller’s cost, the current level of insurance on the
Property. If prior to Closing the Property, or any part thereof, is taken by
condemnation or materially damaged, either Seller or Purchaser may terminate
this Agreement, and the Deposit shall be returned to Purchaser, subject to the
provisions of Section 5.1.


Section 7.  Maintenance of the Property


Between the Effective Date and the Closing Date, Seller shall continue to
maintain the Property in good repair, reasonable wear and tear excepted. During
the period from the Effective Date to the Closing Date, Seller shall not enter
into any new lease for any portion of the Property nor shall Seller enter into
any new contract relating to the operation of the Property without Purchaser's
consent unless the same may be cancelled on the Closing Date without cost to
Purchaser.


Section 8.  Broker


Purchaser and Seller represent to each other that they have dealt with no agent
or broker who in any way has participated as a procuring cause of the sale of
the Property, except UGL Equis, who represented Seller, and Remax Sales, who
represented Purchaser. Upon Closing, Seller shall pay a commission to UGL Equis
in the amount of four percent (4%) of the Purchaser Price and shall pay a
commission to Remax Sales in the amount of two percent (2%) of the Purchaser
Price. Subject to the foregoing, each party represents and warrants to the other
that the representing party has dealt with no real estate broker, agent or
finder other than the parties described above in connection with this
transaction, and that there is no commission, charge or other compensation due
on account thereof. Purchaser and Seller each agree to defend, indemnify and
hold harmless the other against and from any inaccuracy in such party’s
representation. The provisions of this Section 8 shall survive the Closing and
any termination of this Agreement.


Section 9.  Representations and Warranties


9.1  Limitations on Representations and Warranties. Purchaser agrees and
acknowledges that, except as set forth in Section 9.2 below, neither Seller nor
any agent, attorney, employee or representative of Seller has made any
representation whatsoever regarding the subject matter of this sale, or any part
thereof, including (without limiting the generality of the foregoing)
representations as to the physical nature or condition of the Property or the
capabilities thereof, and that Purchaser, in executing, delivering and/or
performing this Agreement, does not rely upon any statement and/or information
to whomever made or given, directly or indirectly, orally or in writing, by any
individual, firm or corporation. Purchaser agrees to take the Property "AS IS,"
as of the Effective Date, reasonable wear and tear, minor damage caused by the
removal of any personal property or fixtures not included in this sale,
excepted. SELLER MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE PHYSICAL
CONDITION OF THE PROPERTY, THE FINANCIAL CONDITION OR VIABILITY OF THE PROPERTY,
OR THE SUITABILITY THEREOF FOR ANY PURPOSE FOR WHICH PURCHASER MAY DESIRE TO USE
IT. SELLER EXPRESSLY DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY AND/OR FITNESS
FOR A PARTICULAR PURPOSE AND ANY OTHER WARRANTIES OR REPRESENTATIONS AS TO THE
PHYSICAL CONDITION OF THE PROPERTY. PURCHASER, BY ACCEPTANCE OF THE DEED, AGREES
THAT IT HAS SUFFICIENT OPPORTUNITY UNDER THIS AGREEMENT TO INSPECT THE PROPERTY
AND ACCEPTS SAME "AS IS" AND "WITH ALL FAULTS".


9.2  Seller’s Representations and Warranties. Seller makes the following
representations and warranties and agrees that Purchaser's obligations under
this Agreement are conditioned upon the truth and accuracy of such
representations and warranties, both as of this date and as of the Closing Date:


(a) Seller has the power and authority to enter into this Agreement and convey
Seller's interest in the Property to Purchaser; and


(b) To the best of Seller's knowledge, Seller has received no written notice of
any existing or pending litigation, administrative proceeding, violation of law
or condemnation or sale in lieu thereof, that would affect any portion of the
Property; and


(c) To the best of Seller's knowledge, no approvals or consents by third parties
or governmental authorities are required in order for Seller to consummate the
transactions contemplated by this Agreement; and  


(d) Seller is not a foreign person within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986.


9.3  Seller's Knowledge. Whenever the term "to the best of Seller's knowledge"
is used in this Agreement or in any representations and warranties given to
Purchaser at Closing, such knowledge shall be the actual knowledge of Timothy J.
Tumminello (the "Key Personnel"). Seller shall have no duty to conduct any
further inquiry in making any such representations and warranties, and no
knowledge of any other person shall be imputed to the Key Personnel.


9.4 Purchaser's Representations and Warranties. Purchaser represents and
warrants to Seller that:


(a) Purchaser has the power and authority to enter into this Agreement and to
purchase the Property; and


(b) The purchase of the Property contemplated by this Agreement is not subject
to any financing contingency and Purchaser has the financial strength and
ability to close on the purchase of the Property at the time and on the terms
set forth in this Agreement; and


(c) No approvals or consents by third parties or by governmental authorities are
required in order for Purchaser to consummate the transactions contemplated
hereby.


9.5 Survival. None of the representations and warranties contained in this
Agreement shall survive the Closing of this transaction unless expressly stated
otherwise.


Section 10. Non-Liability of Seller


Neither Seller nor any partner of Seller shall, by entering into this Agreement,
become liable for any costs or expenses incurred by Purchaser and arising
subsequent to the Closing Date. Except for the covenants, representations and
warranties which expressly survive Closing, by proceeding to Closing with
respect to the Property, Purchaser shall be deemed to have (i) acknowledged that
all conditions precedent to the performance of each party’s obligations under
this Agreement have been satisfied or waived and (ii) released any claims or
causes of action against Seller with respect to the existence of any Hazardous
Substances (defined below) on or affecting the Property on or prior to the
Closing Date. “Hazardous Substances,” as used in this Agreement, means any toxic
or hazardous waste, pollutants or substances, including without limitation,
petroleum products or by-products, asbestos (irrespective of whether or not
encapsulated) and substances defined or listed as hazardous substances or toxic
substances or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 41
U.S.C. Section 9601, et seq., hazardous materials identified in or pursuant to
the Hazardous Materials Transportation Act, 49 U.S.C. Section 1802, et seq.,
hazardous waste identified in or pursuant to the Resource Conservation and
Recovery act of 1976, as amended, 15 U.S.C. Section 2601, et seq., or any
hazardous or toxic substance or pollutant regulated under any other applicable
federal or local environmental law. This provisions of this Section 10 shall
survive the Closing.


Section 11. Assignment


This Agreement may not be assigned by Purchaser without the written consent of
Seller, which consent may be withheld in Seller’s sole and absolute discretion.
In any event, no assignment shall relieve Purchaser of any of its obligations
under this Agreement. Purchaser may, however, designate another entity as the
“grantee” under the Deed from Seller at Closing. Notwithstanding the above,
Purchaser may assign this Agreement to an entity in which either Purchaser or
any member of Purchaser is an owner, without Seller’s prior written consent but
with written notice to Seller. In any event, no assignment shall relieve
Purchaser of any of its obligations under this Agreement. Purchaser may
designate another entity as the “grantee” under the Deed from Seller at Closing.


Section 12. Notices


All notices under this Agreement or required by law shall be hand delivered,
sent by email (to be confirmed by hand delivery or overnight delivery) or sent
via any nationally recognized commercial overnight carrier with provisions for
receipt, addressed to the parties at their respective addresses set forth below
or as they have specified by written notice delivered in accordance with this
Section:


PURCHASER:  D & R REALTY II, LLC
1001 S. Lakewood Street
Baltimore, Maryland 21224
Attn: Raymond Jackson
Email: RJackson@stonewalldevelopment.net


SELLER:  I. C. Isaacs & Company Limited Partnership
3840 Bank Street
Baltimore, MD 21224-2522
Attn: Timothy J. Tumminello
Email: ttumminello@icisaacs.com


With a copy to:  Whiteford, Taylor & Preston L.L.P.
Seven St. Paul Street
Baltimore, Maryland 21202-1636
Attn: John P. Evans, Esq.
Email: jevans@wtplaw.com


Delivery will be deemed complete upon actual receipt or refusal to accept
delivery.


Section 13. Expenses


Seller shall pay its own attorney's fees and expenses, one-half of the state and
county transfer taxes and recordation stamp taxes for the Deed, one-half of the
recording charges for the Deed and all commissions to the brokers specified in
Section 8. All other costs and expenses related to the transaction or this
Agreement, including but not limited to all of Purchaser's attorneys' fees and
expenses, one-half of the state and county transfer taxes and recordation stamp
taxes for the Deed, one-half of the recording charges, and any costs or fees
incurred in connection with the Contingency Period, a survey or Title Report or
Title Policy, shall be paid by Purchaser, notwithstanding any local practice to
the contrary. Purchaser shall be responsible for all filings and expenses
related thereto under FIRREA, and similar laws. Except as provided in the Lease,
all charges, if any, for water, sewer service, electricity, telephone service
and other public utility services furnished to any or all of the Property being
acquired by Purchaser from the Effective Date to the Closing Date shall be
adjusted between Seller and Purchaser as of the Closing Date.


Section 14.  Lease 


During the Feasibility Period, Seller and Purchaser shall agree on the final
form of the Lease, which shall be based upon the form attached as Exhibit C. At
Closing, Seller and Purchaser will enter into the Lease, pursuant to which
Seller shall lease the Property after Closing for a term of three (3) months,
plus an option period, as more fully described in such Lease. In addition to
customary terms and conditions, the Lease shall include the following terms:


(a) Term of three (3) months from the Closing Date (the “Initial Term”), with
one (1) option for Seller to extend the term for up to an additional three (3)
months (the “Extension”) upon written notice to Purchaser not less than 30 days
prior to the end of the Initial Term.


(b) During the Initial Term, Seller shall pay rent on a monthly basis in an
amount equal to the cost of insurance and real estate taxes applicable to the
Initial Term (for example, 1/12 of any annual premium would be payable each
month).


(c) During the Extension, Seller shall pay rent on a monthly basis in an amount
equal to the cost of insurance and real estate taxes applicable to the Extension
plus an amount equal to the monthly interest payable by Purchaser on its
purchase money financing, based on a maximum principal amount of $630,000, at an
annual interest rate of no more than 8 %, amortized over not less than 20 years
(that is, the actual interest payable up to a maximum of $5,275 per month).


(d) During the term of the Lease, Seller shall pay for all utility services used
by Seller at the Property, including but not limited to gas, electric,
telephone, water and sewer.


(e) At the earlier of the end of the term or upon Seller’s vacating the
Property, Seller shall remove all of Seller’s personalty and leave the Property
in broom clean condition and in substantially the same condition as on the
Closing Date, reasonable wear and tear excepted.


Section 15. Miscellaneous


15.1  Successors and Assigns. All of the terms and conditions of this Agreement
are made binding upon the successors and permitted assigns of both parties.


15.2  Gender. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.


15.3  Captions. The captions in this Agreement are inserted only for the purpose
of convenient reference and in no way define, limit or prescribe the scope or
intent of all or any part of this Agreement.


15.4  Construction. No provision of this Agreement shall be construed by any
Court or other judicial authority against any party to this Agreement by reason
of such party's being deemed to have drafted or structured such provisions.


15.5  Entire Agreement. This Agreement (including its Exhibits) constitutes the
entire agreement between the parties relating to the contemplated transaction
and there are no other oral or written promises, conditions, representations,
understandings or terms of any kind as conditions or inducements to the
execution of this Agreement and none has been relied upon by either party.


15.6  Recording. The parties agree that this Agreement shall not be recorded. If
Purchaser causes this Agreement or any notice or memorandum of this Agreement to
be recorded, this Agreement shall be null and void at the option of Seller.


15.7  No Continuance. Purchaser acknowledges that there shall be no assignment,
transfer or continuance of any of Seller's insurance coverage or of any property
management contract as a part of this transaction.


15.8  Time of Essence. Time is of the essence in this transaction as to all
obligations of the parties to this Agreement. If any of the dates contemplated
in this Agreement as deadlines or expiration dates should fall on a Saturday,
Sunday or national holiday, such deadline or expiration date shall be deemed to
fall upon the next business day.


15.9  Counterparts and Electronic Signatures. This Agreement may be executed in
one or more counterparts, each of which will be fully effective without the
others and all of which will collectively constitute all of this Agreement, and
signatures sent by facsimile or by email (in a .pdf or comparable mode), and
photocopies of such signatures, shall be considered and treated as originals.


15.10  Governing Law. This Agreement shall be construed, and the rights and
obligations of Seller and Purchaser under this Agreement, shall be determined in
accordance with the laws of the State of Maryland.


15.11  Confidentiality. Purchaser and Seller agree that all documents and
information concerning the Property delivered to Purchaser, including but not
limited to the Feasibility Documents, the subject matter of this Agreement, and
all negotiations will remain confidential. Purchaser and Seller will disclose
such information only to those parties required to know it, including without
limitation employees of either of the parties, consultants and attorneys engaged
by either of the parties, and prospective tenants or prospective and existing
investors and lenders, and in public filings that may be required by Purchaser
or Seller to the Securities and Exchange Commission or other public agency or
authority.


15.12  WAIVER OF JURY TRIAL. THE PARTIES SHALL, AND THEY DO, WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF SELLER AND PURCHASER, OR ANY
CLAIM FOR INJURY OR DAMAGE IN CONNECTION WITH THIS AGREEMENT OR THE PROPERTY.


15.13 Effectiveness of Agreement. This Agreement shall be effective only upon
its execution by both Seller and Purchaser and the delivery of the executed
copies and the Deposit to the Escrow Agent. If the Escrow Agent has not received
the executed copies of this Agreement from Purchaser and the Deposit by 5 p.m.,
Eastern time, on March 14, 2008, and acknowledged such receipt by signing this
Agreement, this Agreement shall be null and void and of no further effect and
neither party shall have a claim upon the other relating to the sale or purchase
of the Property.


IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be duly
executed as of the day and year written below.


EXECUTED BY PURCHASER this 14th day of March, 2008.


WITNESS:     PURCHASER:
 
D & R REALTY II, LLC,
a Maryland limited liability company




_____________________________         By: /s/ Raymond Jackson    
                      Raymond Jackson, Member




[SIGNATURE PAGE OF SELLER TO FOLLOW]


--------------------------------------------------------------------------------



EXECUTED BY SELLER this 14 day of March, 2008.


WITNESS:     SELLER:
 
I. C. ISAACS & COMPANY LIMITED
PARTNERSHIP,
a Maryland limited partnership




_/s/ Eugene C. Wielepski_     By: /s/Timothy J Tumminello   
                      Name:Timothy J Tumminello   
              Its: Vice President, Controller & Interim Principle Financial
Officer






[SIGNATURE PAGE OF ESCROW AGENT TO FOLLOW]


--------------------------------------------------------------------------------



Receipt of original copies of this Agreement executed by Seller and Purchaser
and of the Deposit is acknowledged at ______ a.m./p.m., Eastern time, this ____
day of March, 2008.




ESCROW AGENT:
 
FIRST MOUNTAIN TITLE, LLC




By:       
Name:      
Title:       






--------------------------------------------------------------------------------



EXHIBIT A
TO
AGREEMENT OF PURCHASE AND SALE




Description of Land


The real property located in Baltimore City, State of Maryland, and described as
follows:


BEGINNING for the same at the northwest corner of Bank and Seventh Streets and
running thence westerly binding on the north side of Bank Street 180 feet to a
20 foot alley to be laid out by The Crown Oil and Wax Company, and running
thence northerly binding on the east side of said 20 foot alley with the use
thereof in common 140 feet to another 20 foot alley there to be laid out by The
Crown Oil and Wax Company parallel with Bank Street, running thence easterly
binding on the south side of said last mentioned 20 foot alley with the use
thereof in common 180 feet to the west side of Seventh Street, and running
thence southerly along the west side of Seventh Street 140 feet to the place of
beginning.


Being and intended to be, the same property described in the Deed dated December
20, 1984, and recorded among the Land Records of Baltimore City in Liber SEB No.
416, folio 586, from I. C. Isaacs & Company, Inc., unto I. C. Isaacs & Company,
L.P. (now known as I. C. Isaacs & Company Limited Partnership).




--------------------------------------------------------------------------------





EXHIBIT B
TO
AGREEMENT OF PURCHASE AND SALE


Seller's Affidavit of Non--Foreign Status




STATE OF MARYLAND  )
) (insert date)
COUNTY OF BALTIMORE  )


I, (proper name of Seller's officer), as (office held) of (Seller), being duly
authorized to make this affidavit on behalf of (Seller) and being duly sworn, do
depose and say, that:


1. (Seller's) taxpayer identification number is ____________________.


2. (Seller) is not a "foreign person" within the meaning of Section 1445(f)(3),
of the Internal Revenue Code of 1954 (the "Code"), as amended; and (Purchaser)
is not required, pursuant to Section 1445 of the Code, to withhold ten percent
(10%) of the amount realized by Seller on the disposition of the Property to
(Purchaser).


3. I understand that I am making this Affidavit under penalty or perjury
pursuant to the requirements of Section 1445 of the Code.


WITNESS:      SELLER:
I. C. ISAACS & COMPANY, LIMITED
PARTNERSHIP,
a Maryland limited partnership




_/s/ Eugene C. Wielepski_     By: /s/Timothy J Tumminello   
                      Name:Timothy J Tumminello   
              Its: Vice President, Controller & Interim Principle Financial
Officer


SWORN TO and subscribed before me this ______ day of _______________, 2008.


_______________________________


--------------------------------------------------------------------------------





EXHIBIT C
TO
AGREEMENT OF PURCHASE AND SALE




Form of Lease






LEASE


THIS LEASE is made this ______day of _________, 2008, by D & R REALTY II, LLC, a
Maryland limited liability company ("Landlord"), and I. C. ISAACS & COMPANY
LIMITED PARTNERSHIP, a Maryland limited partnership ("Tenant").


PREMISES:


1. Landlord, in consideration of Tenant's covenants, leases to Tenant the entire
premises, including improvements, located at 3840 Bank Street, Baltimore,
Maryland, as described more fully in Exhibit A (the "Property").


TERMS:


2.  (a) Initial Term. The initial term of this Lease is three (3) months (the
"Initial Term"). The Initial Term commences as of the date of Landlord’s
completion of the acquisition of the Property from Tenant, under the terms of an
Agreement of Purchase and Sale dated as of March 14, 2008 (the “Purchase
Agreement”), the closing date being referred to in this Lease as the
"Commencement Date." The Initial Term ends at 11:59 p.m., local time, on the
date occurring three (3) months after the Commencement Date (the "Termination
Date") unless extended pursuant to this Lease.


(b) Renewal Terms. The Tenant may renew this Lease for one (1) extension term of
up to three (3) months (a "Renewal Term"). Collectively, the Initial Term and
the Renewal Term are referred to in this Lease as the "Term." To exercise its
right to a Renewal Term, Tenant shall notify Landlord in writing at least 30
days before the end of the Initial Term and shall specify the new Termination
Date.


(c) Use. Tenant may use the Premises for any lawful purpose.


(d) Surrender. At the Termination Date, Tenant shall at its expense: (i)
promptly surrender to Landlord possession of the Premises (including any
fixtures or other improvements that, under the provisions of Section 5, are
owned by Landlord) in good order and repair, ordinary wear and tear excepted,
and broom clean; (ii) promptly remove from the Property Tenant's signs, goods
and effects, and any machinery, trade fixtures, and equipment that are used in
conducting Tenant's trade or business and are not owned by Landlord; and (iii)
promptly repair any damage to the Property caused by such removal.


(e) Holding Over. If Tenant occupies the Property after the applicable
Termination Date or any earlier termination, without obtaining Landlord's prior
written consent, then the following provisions apply:



 
(1)
Unless the parties otherwise agree in writing, the holdover tenancy shall be a
month-to-month tenancy that continues until one party notifies the other in
writing at least 15 days before the end of any calendar month that the notifying
party elects to terminate the month-to-month tenancy at the end of the next
calendar month, in which event the month-to-month tenancy shall terminate.



(2) Notwithstanding anything contrary in this Lease, if Landlord has not
consented in writing to Tenant's occupancy, then the Rent for each month of the
month-to-month tenancy equals 125% of the monthly installment of the
then-applicable Base Rent (as defined in Section 3(a)).





 
(3)
Except for Rent, the month-to-month tenancy shall be upon the same terms and
subject to the same conditions as those set forth in the provisions of this
Lease, except for Tenant’s right to renew this Lease.



RENT:


3. As rent for the Property (collectively, the "Rent"), Tenant shall pay to
Landlord the following:


(a) Base Rent—Initial Term. During the Initial Term, Tenant shall pay, on a
monthly basis, a base rent (the "Base Rent") equal to one-third of the cost of
insurance and real estate taxes applicable to the Initial Term (that,
one-twelfth of the annual cost shall be payable each month). On the Commencement
Date, Landlord and Tenant shall execute the Base Rent Agreement, substantially
in the same form as Exhibit B attached to and made a part of this Lease, which
shall set forth the Base Rent Tenant shall pay each month.


(b)  Additional Rent—Renewal Term. During the Renewal Term, Tenant shall pay, on
a monthly basis, the Base Rent, plus an amount equal to the monthly interest
payable by Landlord on its purchase money financing for the Property, based on a
maximum principal amount of $630,000, at an annual interest rate of no more than
8 %, amortized over not less than 20 years (that is, the actual interest payable
up to a maximum of $5,275 per month) (the “Renewal Term Rent”).


(c) Additional Rent. During this Lease, Tenant shall pay to Landlord additional
rent in the amount of any payment in any provision of this Lease that accrues
while this Lease is in effect. Additional rent includes all charges or other
amounts that Tenant is obligated to pay to Landlord under any of the provisions
of this Lease, other than the Base Rent and the Renewal Term Rent.


(d) Late Payment. Each Rent payment shall be made promptly when due, without any
deduction or set off, and without demand. If Tenant fails to promptly and fully
pay Rent by the 15th day of the month, then Tenant shall pay to Landlord as
additional rent interest on the outstanding amount at the rate of 12% per annum.


(e) Miscellaneous. The Base Rent for the first month of the Initial Term shall
be due and payable on the Commencement Date. Each payment of Base Rent
thereafter shall be due and payable on the same day of the month as the date on
which the Commencement Date falls. For example, if the Commencement Date is
August 15, the Base Rent for the second month would be due and payable on
September 15. All Rent payable under this Lease, together with all statements,
notices, etc. shall be forwarded to the Landlord, 1001 S. Lakewood Street,
Baltimore, Maryland 21224. Tenant covenants with Landlord to pay, without prior
demand, the specified installments of Rent and additional rent at the time and
in the manner provided in this Lease.


USE AND ENVIRONMENTAL REQUIREMENTS:


4. (a) Tenant covenants and agrees to make no unlawful or offensive use of the
Property and to comply with all statutes, ordinances, rules, orders,
regulations, and requirements of federal, State, and local governments and
applicable insurance governing bodies. Tenant shall occupy the Property in full
compliance with all federal, State, and local laws.


(b) The term "Hazardous Substances" as used in this Lease means pollutants,
petroleum, contaminants, infectious waste, asbestos, radioactive materials,
polychlorinated biphenyls (PCBs), toxic or hazardous wastes, or any other
substances, the removal of which is required or the use of which is restricted,
prohibited, or penalized by any "Environmental Law," including any federal,
state, or local law, rule, regulation, or ordinance relating to pollution or
protection of the environment. Tenant shall comply with all Environmental Laws
in its use of the Property, including, without limitation, the obligation to
obtain and maintain in effect and comply with all requisite permits and
reporting and notification requirements.


(c) Tenant agrees to the following:



 
(i)
no activity will be conducted on the Property that will produce or cause the
release of any Hazardous Substance, except for such activities that are part of
the ordinary course of Tenant's business activities (the "Permitted
Activities"), provided the Permitted Activities are conducted in accordance with
all Environmental Laws;




 
(ii)
the Property will not be used in any manner for the storage of any Hazardous
Substances except for the temporary storage of such materials that are used or
produced in the ordinary course of Tenant's business (the "Permitted Materials")
provided such Permitted Materials are properly stored in a manner and location
and are properly disposed of in a manner meeting all Environmental Laws;




 
(iii)
Tenant will not permit any Hazardous Substances to be brought onto the Property
(except for the Permitted Materials), and if brought or found on the Property
and attributable to Tenant, Tenant shall remove them immediately, and diligently
undertake all required cleanup and disposal procedures in accordance with all
Environmental Laws.



IMPROVEMENTS:


5. (a) Acceptance of Possession. By its assumption of possession of the Property
on the Commencement Date, Tenant shall for all purposes of the provisions of
this Lease be deemed to have accepted the Property and acknowledged the Property
to be in the condition called for in this Lease.


(b) By Tenant. Tenant may not make any alteration, addition, or improvement to
the Property without first obtaining Landlord's written consent (which, in the
case of non-structural alterations, additions, and improvements only, may not
unreasonably be withheld). If Landlord consents to any such proposed alteration,
addition, or improvement, it shall be made at Tenant's sole expense (and Tenant
shall hold Landlord harmless from any cost incurred on account thereof) and in
accordance with the terms of Section 11 of this Lease. Landlord may elect
whether to take title to any alterations, additions, or improvements (other than
trade fixtures or equipment which may be removed by Tenant) or require Tenant to
remove any alterations, additions, or improvements upon the expiration of the
Term. Tenant shall make all alterations, additions, or improvements at such time
and in such manner so as not to interfere with the use and enjoyment of the
remainder of the Property by any other tenant. Any improvements made to the
Property by Tenant shall be made only in a good and workmanlike manner.


ASSIGNMENT AND SUBLETTING:


6. Upon written notice to Landlord, Tenant may assign its interest in or sublet
the Premises in whole or in part without Landlord's prior written consent. If
any or all of the Premises is sublet or assigned, then Tenant shall continue to
be and remain liable to Landlord for the performance of all of its obligations,
covenants, and conditions of this Lease.


MAINTENANCE AND REPAIR:


7. (a) By Landlord. Landlord shall be responsible for the structural elements of
the Property, including exterior walls, foundation, and support columns, as well
as any capital improvements to the Property. Additionally, Landlord shall be
responsible for the roof structure, including the roof membrane, deck, and
skylights and shall keep the Property free of roof leaks. Landlord shall also be
responsible for the repair and maintenance of the parking lot, for all
equipment, fixtures, and appurtenances; fences, sidewalks, and grounds; wiring,
and electrical fixtures; skylights; plumbing, heating, and air-conditioning
installations; windows, doors, window and door glass, jambs, dock bumpers, and
all glazing in the Property.


(b) By Tenant. Except for those items for which Landlord is responsible and for
damages arising from Landlord's negligent acts, Tenant shall maintain, repair,
and keep, at Tenant's own cost and expense, the interior of the Property. Tenant
shall be responsible for all lawn cutting, snow removal, common area lighting,
and miscellaneous painting (as needed) for the Property.


If Tenant fails, after 15 days' written notice from Landlord, to keep the
Property in good condition and repair, or to commence and continuously prosecute
required repairs, Landlord may, at its option, enter upon the Property at all
reasonable hours to make any necessary and reasonable repair that Tenant has
failed to make. Upon demand, Tenant shall reimburse Landlord for any
commercially reasonable expense incurred by Landlord. Any such money expended by
Landlord shall be deemed additional rent, and collected as such by Landlord. All
rights given to Landlord by this Section are in addition to any other right or
remedy of Landlord set forth in this Lease.


(c) Compliance With Laws. At its own expense, Landlord shall promptly comply
with and do all things required by any notice served upon it, or upon Tenant, by
the City of Baltimore (including its health department, building engineer's
office, and department of public works), the State of Maryland, and the United
States, or any department or agency of the county, State, or United States,
unless resulting solely from Tenant's use or occupancy of the Property, or from
any alteration, addition, or change that may be made to the Property by Tenant
under the provisions of this Lease. Tenant covenants and agrees to comply in all
material respects with all federal, State, and local laws, ordinances,
regulations, rules, and notices and with the rules and regulations of the
applicable insurance governing body, and shall be responsible for the proper
observance of and compliance with the same in, relating to Tenant’s use of the
Property.


UTILITIES:


8. (a) Tenant shall pay for water, sewerage, fuel, gas, oil, electricity, power,
materials, and other services or utilities that Tenant uses in or about the
Property during the Term of this Lease. If Landlord is charged with any cost
required to be paid by Tenant as set forth in this Section 8(a), then Tenant
shall immediately pay to Landlord such cost as additional rent.


(b) Landlord is not liable to Tenant, in damages or otherwise, for any
interruption in the service of water, electricity, gas, heating, air
conditioning, or other utilities or services caused by any cause beyond
Landlord's reasonable control, and any such interruption of less than five (5)
days does not entitle Tenant to an abatement of any Rent due or constitute a
termination of this Lease or an eviction of Tenant.


INSURANCE:


9. (a) Landlord's Insurance. Landlord shall maintain the following insurance
coverage (the “Insurance Costs”) in commercially reasonable amounts throughout
the Term: casualty with extended risk coverage for 100% of the replacement of
the improvements located on the Property, excluding Tenant's fixtures and
personal property, liability, rental loss and abatement, flood, earthquake,
lessor's risk, and any other commercially reasonable and customary insurance for
similar facilities. The deductibles on all insurance obtained by Landlord shall
be commercially reasonable.


(b) Tenant's Insurance. Tenant shall procure and carry during the Term a public
liability insurance policy for at least $1,000,000 per occurrence and $2,000,000
combined single limit for bodily injury and property damage insured against all
liability of Tenant and its authorized representatives arising out of or in
connection with Tenant's use or occupancy of the Property, naming Landlord as an
additional insured.


FIXTURES AND EQUIPMENT:


10. All trade fixtures and equipment installed by Tenant are the property of
Tenant and may be removed by Tenant upon the expiration or termination of this
Lease; provided, however, Tenant shall at its own cost and expense promptly
repair any injury or damage to the Property resulting from the removal and shall
restore the Property to substantially the same condition immediately preceding
such installation. All alterations, additions, improvements, and changes and all
installation of trade fixtures and equipment by the Tenant shall be made in
accordance with the rules, regulations, and ordinances of the City of Baltimore,
its agencies or departments.


CONDEMNATION AND CASUALTY:


11. If during the Term of this Lease any part of the Property is rendered
untenantable by condemnation by public authority, or by fire or other casualty,
then Tenant may terminate this Lease or, at Tenant’s option, a proportionate
part of the Rent shall be abated, according to the extent of the
untenantability. If Tenant elects to remain a tenant, Landlord shall use the
proceeds from such condemnation or from the applicable casualty insurance to
repair the Property or to make it tenantable again.


If the entire Property or a substantial part of the Property is rendered
untenantable by condemnation by public authority, or by fire or other casualty,
then either Landlord or Tenant may terminate this Lease by written notice to the
other, effective as of the date of such condemnation or casualty.


All compensation awarded for the taking of the fee and leasehold shall belong to
and be the property of Landlord. Nothing prevents Tenant from claiming, proving,
and receiving awards for moving expenses, or removal of trade fixtures, or loss
of business goodwill.


SUBROGATION:


12. Each insurance policy carried by Landlord or Tenant insuring the Property as
well as the contents of the Property (including trade fixtures, equipment, and
merchandise) against loss by fire or any of the casualties covered by standard
extended coverage shall be written in such a manner so as to provide that the
insurer waives all right of recovery by way of subrogation against Landlord or
Tenant, as the case may be, in connection with any loss or damage covered by the
policy.


DEFAULT:


13.  (a) By Tenant. An “Event of Default” shall have occurred:



 
(i)
if Tenant fails to pay any Rent within fifteen days of receiving written notice
from Landlord, then Landlord may make distress for such Rent without notice, and
recover all damages, costs, and reasonable attorneys' fees sustained and
incurred by it;



(ii) if any legal process is issued for the purpose of attaching or taking in
execution any of Tenant's chattels located on the Property or Tenant's interest
in the Property created by this Lease and such process is not dismissed or
bonded within 30 days after its issuance;



 
(iii)
if Tenant is adjudicated bankrupt or insolvent, or if a receiver or trustee of
Tenant is appointed for its business or property, or if Tenant applies for the
benefit of any provision of the federal bankruptcy law; or




 
(iv)
if Tenant fails to fulfill any other obligation under this Lease or breaches a
covenant contained in this Lease and the obligation is not fulfilled or the
breach remedied within 30 days of receiving written notice from Landlord.



(b) Landlord’s Remedies. Upon the occurrence of an Event of Default, Landlord
may, at its option terminate this Lease and re-enter the Property.


(c) By Landlord. A “Landlord Default” shall have occurred:


(i) if Landlord shall breach, in any material respect, any representation or
warranty made by Landlord in this Lease;


(ii) if Landlord shall fail to observe or perform, within any applicable time
period provided therefor in this Lease, any of the covenants, conditions or
provisions of this Lease to be observed or performed by Landlord; or


(iii) if Landlord shall fail to observe or perform any of the covenants,
conditions or provisions of this Lease, which failure is not addressed within
the scope of clauses (c)(i) or (c)(ii) of this Section and such failure shall
continue for a period of 30 days.


(d) Tenant’s Remedies In the event of any such Landlord Default, Tenant shall be
entitled to such rights and remedies as may be provided by applicable law. In
addition to such rights and remedies as may be provided by law, Rent shall abate
upon the occurrence and during the continuance of any event or circumstance
which constitutes, or which with notice and the passage of time would
constitute, a Landlord Default which materially interferes with Tenant’s use and
enjoyment of the Property.


SUBORDINATION:


14. All of Tenant's rights under this Lease are and shall be subject and
subordinate to the lien of any mortgage or deed of trust placed on the Property
or any part thereof, except the Tenant's property or trade fixtures, and to any
and all renewals, modifications, consolidations, replacements, extensions, or
substitutions of any such mortgage or deed of trust (all of which are termed the
"mortgage" or "mortgages"). The subordination is automatic, without the
execution of any further subordination agreement by Tenant. If, however, a
written subordination agreement, consistent with this provision, is required by
a mortgagee, Tenant shall execute, acknowledge, and deliver it promptly. If
Tenant fails to promptly execute, acknowledge, and deliver the subordination
agreement, then Landlord, as the agent or attorney-in-fact of Tenant, may
execute it on Tenant's behalf, and Tenant irrevocably appoints Landlord its
attorney-in-fact for such purpose.


ATTORNMENT AND NONDISTURBANCE:


15. (a) If, at any time during the Term of this Lease, a mortgage to which this
Lease is subordinate is foreclosed, then Tenant agrees at the election and upon
demand of any owner (other than Landlord) of the Property, or of any mortgagee
in possession, or of any holder of a leasehold affecting the Property, or of any
purchaser at foreclosure, to attorn, from time to time, to any such owner,
mortgagee, holder, or purchaser upon the terms and conditions set forth in this
Lease for the remainder of the Term. Tenant is not obligated to attorn unless,
if Tenant requests in writing, such holder, owner, mortgagee, or purchaser shall
execute and deliver to Tenant an instrument by which the holder, owner,
mortgagee, or purchaser agrees that so long as Tenant performs all the terms,
covenants, and conditions of this Lease on Tenant's part to be performed,
Tenant's possession under the provisions of this Lease shall not be disturbed by
such holder, owner, mortgagee, or purchaser.


(b) The foregoing provisions inure to the benefit of any owner, mortgagee,
holder, or purchaser and apply notwithstanding that this Lease may terminate
upon the termination of any leasehold estate or upon the foreclosure, and shall
be self--operative upon any demand, without requiring any further instrument to
give effect to the provisions. Tenant, however, upon demand of any owner,
mortgagee, holder, or purchaser, agrees to execute, from time to time, an
instrument in confirmation of the foregoing provisions, satisfactory to Tenant
and to any owner, mortgagee, holder, or purchaser, in which Tenant acknowledges
the attornment for the remainder of the Term. Nothing contained in this Section
shall be construed to impair any right otherwise exercisable by any such owner,
mortgagee, holder, or purchaser.


ESTOPPEL CERTIFICATES:


16. Each party agrees, from time to time, within ten days after request of the
other party, to execute and deliver to the requesting party or its designee any
estoppel certificate in form and substance satisfactory to both parties, stating
that this Lease is in full force and effect, the date to which Rent has been
paid, that the requesting party is not in default (or specifying in detail the
nature of such default), the termination date of this Lease, and such other
matters pertaining to this Lease as may reasonably be requested.


QUIET ENJOYMENT


17. Tenant, upon the payment of Rent and the performance of all the terms of
this Lease, shall at all times during the Term peaceably and quietly enjoy the
Property without any disturbance from Landlord or any other person claiming
through Landlord.


INSPECTION:


18. Tenant agrees that Landlord and its agents may enter upon the Property at
all reasonable times to inspect the Property, or to make any changes or
alterations or repairs that Landlord considers necessary for the protection,
improvement, or preservation of the Property, or to make changes in the
plumbing, wiring, meters, or other equipment, fixtures, or appurtenances of the
Property, or to post any notice provided for by law, or otherwise to protect any
and all rights of Landlord, so long as Landlord does not reasonably interfere
with Tenant’s use of the Property. Landlord may erect and maintain all necessary
or proper scaffolding or other structures for the making of such changes,
alterations, or repairs (provided the entrance to or use of the Property is not
blocked). Landlord is not liable for consequential damages sustained by Tenant,
and Tenant is not entitled to any abatement of Rent by reason of the exercise by
Landlord of any rights reserved by this Section unless Tenant cannot use the
Property for Tenant’s intended purpose, as determined by Tenant in its
reasonable discretion. Tenant further agrees that at any time after 60 days
prior to the termination of this Lease, Landlord may place any usual or ordinary
"For Rent" or "For Lease" signs on the Property.


MISCELLANEOUS:


19. (a) This Lease and all of the covenants, conditions, and provisions set
forth in this Lease inures to the benefit of and is binding on the successors
and assigns of the respective parties.


(b) This Lease shall be construed and interpreted under the laws of Maryland.


(c) The waiver by either party or the breach of any covenant or condition of
this Lease, to be performed by the other party, or the failure of either party
to insist upon strict performance of any covenant or condition by the other
party to be performed, shall apply to the particular incident case only, and
shall not be deemed to abrogate such covenant or condition nor be deemed as a
waiver of any continuing or subsequent breach thereof, but such covenant or
condition shall continue and remain in full force and effect.


(d) No oral statement or prior written matters shall have any force or effect
after the signing of this Lease. All such matters shall be merged into this
Lease and be superseded by this Lease. Tenant agrees that it is not relying on
any representations or agreements other than those contained in this Lease. This
Lease shall not be modified except by a writing signed by all parties.


(e)  Landlord and Tenant each represents and warrants to the other that neither
of them has employed any broker in procuring or carrying on any negotiations
relating to this Lease, except UGL Equis, who represented Tenant, and Remax
Sales, who represented Landlord. No commissions are payable as a result of this
Lease. Landlord and Tenant shall indemnify and hold each other harmless from any
loss, claim or damage relating to the breach of this representation and
warranty.


NOTICES:


20. All notices required or permitted to be given under the provisions in this
Lease shall be in writing and shall be deemed to be properly given if delivered
(a) by hand, or (b) by telecopy, or (c) by a nationally recognized delivery
service. Notice shall be deemed to be given on the date of delivery:


To the Landlord: D & R Realty II, LLC
1001 S. Lakewood Street
Baltimore, Maryland 21224
Attention: Raymond Jackson


To the Tenant:  I. C. Isaacs & Company Limited Partnership
3840 Bank Street
Baltimore, MD 21224-2522
Attention: Timothy J. Tumminello


With a copy to:  Whiteford, Taylor & Preston L.L.P.
Seven St. Paul Street
Baltimore, Maryland 21202-1636
Attention: John P. Evans, Esq.


Either party may, at any time or from time to time, designate by written notice
to the other party a substitute address and thereafter all notices to such party
shall be sent in accordance with the above.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------





WITNESS the signature of the duly authorized member and seal of Landlord, and
the signature of the duly authorized officer and seal of Tenant, as of the day
and year first above written.




WITNESS: LANDLORD:
D & R REALTY II, LLC




___________________________  By:____________________________(SEAL)
Raymond Jackson, Member




WITNESS: TENANT:
I. C. ISAACS & COMPANY LIMITED PARTNERSHIP
 


___________________________  By:____________________________(SEAL)
Name:  
Title: 
 






























































 



EXHIBIT A
DESCRIPTION OF PREMISES


The real property located in Baltimore City, State of Maryland, and described as
follows:


BEGINNING for the same at the northwest corner of Bank and Seventh Streets and
running thence westerly binding on the north side of Bank Street 180 feet to a
20 foot alley to be laid out by The Crown Oil and Wax Company, and running
thence northerly binding on the east side of said 20 foot alley with the use
thereof in common 140 feet to another 20 foot alley there to be laid out by The
Crown Oil and Wax Company parallel with Bank Street, running thence easterly
binding on the south side of said last mentioned 20 foot alley with the use
thereof in common 180 feet to the west side of Seventh Street, and running
thence southerly along the west side of Seventh Street 140 feet to the place of
beginning.


Being and intended to be, the same property described in the Deed dated December
20, 1984, and recorded among the Land Records of Baltimore City in Liber SEB No.
416, folio 586, from I. C. Isaacs & Company, Inc., unto I. C. Isaacs & Company,
L.P.


--------------------------------------------------------------------------------







EXHIBIT B
BASE RENT AGREEMENT


THIS BASE RENT AGREEMENT (this "Agreement") is dated this _____day of _________,
2008, D & R REALTY II, LLC, a Maryland limited liability company ("Landlord"),
and I. C. ISAACS & COMPANY, LP, a Maryland limited partnership ("Tenant").


Landlord and Tenant entered into a Lease dated ________________, 2008 (the
"Lease"), pursuant to which Landlord leased to Tenant the Property located at
3840 Bank Street, Baltimore, Maryland, as more particularly described in the
Lease. For the purpose of establishing the Rent, the parties execute this
Agreement.


NOW, THEREFORE, Landlord and Tenant agree as follows:


1. The monthly Base Rent payable under the Lease during the Initial Term shall
be __________________ ($___________), representing ________________
($___________) in insurance costs and _______________ ($___________) in real
estate taxes for each month of the Initial Term.


2. The Additional Rent payable under the Lease during the Renewal Term shall be
_____________________ ($__________), payable in addition to the Base Rent.


3. This Agreement is solely intended to constitute a confirmation by the parties
to this Lease of the rent payable under the Lease, and is not intended to amend
or otherwise modify the Lease except as expressly set forth in this Lease. The
parties acknowledge that the Lease is in full force and effect.


IN WITNESS WHEREOF, the parties have duly executed this Agreement for the
purposes set forth above.


WITNESS/ATTEST: LANDLORD: D & R REALTY II, LLC




___________________________  By:____________________________(SEAL)
Name:
Title:


WITNESS/ATTEST: TENANT: I. C. ISAACS & COMPANY, LP




___________________________  By:____________________________(SEAL)
Name:
Title:








--------------------------------------------------------------------------------



EXHIBIT D
TO
AGREEMENT OF PURCHASE AND SALE




List of Feasibility Documents







·  
Service agreements with Cranston for HVAC

·  
Phase I environmental study

·  
Service agreement with ADT

·  
HVAC repair invoices

·  
Utility bills (water, gas, electric)

·  
ADT Invoice

·  
Rosedale Roofing contract

·  
Property tax bills